DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,302,236 to Tahara et al. 
Regarding Claims 1 and 4, Tahara et al. teaches etching silicon oxide and silicon nitride layers with an etching gas plasma containing halocarbon compound containing carbon, bromine and fluorine such as CBrF3 (See at least Col. 3, Lines 1-26, Col. 5, Lines 32-44 and Col. 6, Lines 8-13 and 22-36 in context).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,302,236 to Tahara et al. in view of US 4,374,698 to Sanders et al. (alternatively JP 5-152255)
Regarding Claim 2, as applied above, Tahara et al. teaches the method of the invention substantially as claimed, but does not expressly teach one of dibromodifluoromethane and bromopentafluoroethane as the etching gas.
However, Sanders et al. teaches CF3Br and CF2Br2 have similar etching effects (Col. 3, Line 57- Col. 4, Line 2).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use the alternative etchants in the method of Tahara et al. with predictable results.
Alternatively, JP 5-152255 teaches (See at least Paragraphs 31, 32, 44 and 45) silicon oxide and nitride layers may be etched by higher order fluorocarbon such as C2BrF5 with enhanced etch selectivity. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use the alternative etchants in the method of Tahara et al. with predictable results.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,302,236 to Tahara et al. in view of US 6,492,068 to Suzuki
Regarding Claim 3, as applied above, Tahara et al. teaches the method of the invention substantially as claimed, but does not expressly teach inert gas. 
However, use of inert dilution gases are well known in the etching art. For example, Suzuki teaches inert gases are used for dilution of an etching gas (Col. 13, Lines 5-13). It would have been obvious to one of ordinary skill in the art at the time of .

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,302,236 to Tahara et al. in view of US 4,374,698 to Sanders et al. (alternatively JP 5-152255) and in further view of US 6,492,068 to Suzuki
Regarding Claims 5 and 7, as applied above, Tahara et al. in view of Sanders et al. (alternatively JP 5-152255) teaches the method of the invention substantially as claimed, but does not expressly teach inert gas for dilution.
However, use of inert dilution gases are well known in the etching art. For example, Suzuki teaches inert gases are used for dilution (Col. 13, Lines 5-13). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use the alternative etchants in addition to a dilution gas in the method of Tahara et al. in view of Sanders (alternatively JP 5-152255) with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716